Case 6:19-cv-00514-JDK-JDL Document 75 Filed 01/25/21 Page 1 of 2 PageID #: 562




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

TRAVIS TORGERSON,                         §
                                          §
     Plaintiff,                           §
                                          §
v.                                        §    Case No. 6:19-cv-514-JDK-JDL
                                          §
C. GREGORY, et al.,                       §
                                          §
     Defendants.                          §

        ORDER ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Travis Torgerson, proceeding pro se, filed this civil rights lawsuit

 under 42 U.S.C. § 1983. The case was referred to United States Magistrate Judge

 John D. Love pursuant to 28 U.S.C. § 636. On December 2, 2020, Judge Love issued

 a Report recommending that the Court grant Defendant the City of Malakoff’s motion

 for summary judgment and deny as moot the City’s motion to dismiss. Docket No. 69.

 A copy of the Report was mailed to Plaintiff and was delivered on December 16, 2020.

 Docket No. 70.

       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

 superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

 file objections from ten to fourteen days).   Here, Plaintiff did not object in the



                                          1
Case 6:19-cv-00514-JDK-JDL Document 75 Filed 01/25/21 Page 2 of 2 PageID #: 563




 prescribed period. The Court therefore reviews the Magistrate Judge’s findings for

 clear error or abuse of discretion and reviews the legal conclusions to determine

 whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221

 (5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a

 Magistrate Judge’s Report are filed, the standard of review is “clearly erroneous,

 abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and the record in this case,

 the Court finds no clear error or abuse of discretion and no conclusions contrary to

 law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

 United States Magistrate Judge (Docket No. 69) as the findings of this Court. The

 Court GRANTS the City of Malakoff’s motion for summary judgment (Docket No. 54)

 and DISMISSES Plaintiff’s claims against the City with prejudice. The City of

 Malakoff’s motion to dismiss (Docket No. 40) is DENIED as moot. This dismissal

 does not affect Plaintiff’s remaining claims against Defendants Charles Gregory or

 Brett Southard.

            So ORDERED and SIGNED this 25th day of January, 2021.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                              2
